Citation Nr: 1409028	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code [Montgomery GI Bill (MGIB)].


ATTORNEY FOR THE BOARD

L. Durham, Counsel











INTRODUCTION

The Veteran served on active duty from April 1995 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for educational assistance benefits. 

A January 19, 2011, letter denied entitlement to educational assistance benefits under the Montgomery GI Bill-Selected Reserve (MGIB-SR).  However, in the April 2011 statement of the case (SOC), it was noted that this denial was in error, since the Veteran did not apply for this benefit, and the Veteran's claim was appropriately adjudicated under the MGIB.  Therefore, as the Veteran was notified of the error and the claim was appropriately adjudicated, the Board finds no prejudice in adjudicating the claim without further development.

Additionally, the Veteran was scheduled for a requested Board hearing on December 12, 2011.  However, as he failed to report for this hearing, the Board may proceed to adjudicate this claim with no prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran served on active duty from April 4, 1995, to April 3, 1998.

2.  The Veteran's delimiting period for receiving Chapter 30 education benefits expired on April 4, 2008. 

3.  The Veteran's application for Chapter 30 education benefits was received in January 2011, and the period of enrollment for which the Veteran now seeks Chapter 30 education benefits would have commenced on January 10, 2011, after the expiration of his 10-year period of eligibility.

4.  The Veteran did not submit a timely request to extend the period of eligibility, nor has good cause for such an extension been shown.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under the MGIB, pursuant to Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 3031 (West 2002); 38 C.F.R. §§ 21.1033 , 21.7042, 21.7050, 21.7051, 21.7135(s) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2013), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.  However, the Board does note that the Veteran has been provided the opportunity to submit evidence; he was afforded the opportunity to present testimony at a hearing before the Board, which he failed to attend; and all evidence pertinent to his claim has been obtained by VA.

II.  Analysis

Appellants may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A)  and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he or she first entered on active duty as a member of the armed forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(1); 38 C.F.R. § 21.7042(a)(2) . 

Here, the Veteran was enlisted after June 30, 1985, for a period of three years.  Accordingly, the Veteran meets the foregoing basic requirement for eligibility for one month of education benefits for every month of service, if he is determined otherwise eligible for that award.  For the reasons discussed below, however, the Board finds that he is otherwise disqualified from eligibility for the foregoing education benefits. 

Applicable to this case, the general rule regarding Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to an appellant beyond 10 years from the date of the appellant's last discharge or release from a period of active duty of 90 or more continuous days of service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a) . 

Exceptions to this general rule provide that the 10-year period can be extended if: (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority; (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty; (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct; (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester; or, (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g); 21.7051(a); 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of: (1) one year from the date on which a claimant's original period of eligibility ended, or (2) one year from the date on which a claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

VA may, for good cause, extend the time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension only when the following conditions are met: (1) when a claimant 
requests an extension after expiration of a time limit, he or she must take the required action concurrently with or before the filing of that request; and (2) the claimant must show good cause as to why she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e)(1) .

The Veteran's only verified period of active duty service was from April 4, 1995, to April 3, 1998.  Therefore, under the regulations cited above, the Veteran's delimiting date for entitlement to education benefits under Chapter 30 is April 4, 2008.  There is no evidence that the Veteran used his education benefits prior to the delimiting date and he became ineligible for VA educational assistance after that date.  In that regard, the Veteran did not initially seek education benefits prior to his January 2011 application.  Moreover, he indicated in his January 2011 application that he was enrolling at Coahoma Community in January 2011, well after passage of the delimiting date.

Also, the Board notes that the Veteran's situation does not fall under any of the noted exceptions to extension of the 10-year time period.  Specifically, there is no 
evidence or assertions in the record of any character of discharge issues that might have delayed any attempt to establish eligibility for education assistance.  Indeed, there is no indication in the record that the Veteran ever applied for education benefits prior to the expiration of his basic 10-year eligibility period.  There is no evidence in the record that the Veteran was delayed in pursuing his chosen class enrollment due to a physical or mental condition.  Also, there is no evidence that the Veteran was a prisoner of war, nor is there evidence that he already enrolled in either a semester or non-semester educational institution at the time his eligibility period expired.  Accordingly, he does not meet the criteria for any of the five exceptions noted above.

Further, the Board notes that the Veteran has not expressly sought an extension of the 10-year eligibility period, much less, made any such request prior to or at the time of his application for education benefits.  Nonetheless, even if a request for extension could be construed from the Veteran's application, the Veteran 
has not stated any cause for his late application.  For that reason, the 10-year eligibility period for education benefits also may not be extended based upon a showing of good cause.  38 C.F.R. § 21.1033(e)(1) .

The legal criteria in this case are unambiguous and the pertinent facts are not in dispute.  In sum, the Veteran did not submit a timely application for VA education 
benefits prior to his delimiting date of April 4, 2008, nor did he file a timely request to extend the delimiting date, nor has good cause for any such extension been shown.  Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of Chapter 30 education benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. at 423 (holding that payments of money from the Federal Treasury are limited to those authorized by statute). 

Where, as here, the law and not the evidence is dispositive of the issue on appeal, the Veteran's claim for education benefits under the provisions of Chapter 30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under the MGIB or Chapter 30 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


